Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-15, 18-19 and 21-24 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner has considered the arguments presented in the appeal brief of 5/27/2022 and after further review has determined applicant's arguments to be persuasive regarding the previous 35 U.S.C. §103 rejection, specifically regarding “having been determined for inclusion in the plurality of collaborative documents based on it being stored in association with accounts of all of the plurality of speakers“ and the requirement of an active determination that the information should be used on the basis claimed, which upon review did appear to be lacking in the cited prior art.  Additionally, the fact that the cited prior art did not teach different sets of collaborators’ documents from which a chosen set (active determination) could be made or that the chosen set was based on “being stored in association with accounts of all of the plurality of speakers”.  A further search was conducted which revealed Maruhashi, but this reference also did not appear to be sufficient to remedy the issue.  Maruhashi teaches at a high level the concept of grouping documents by sets of authors.  However, Maruhashi does not include enough details regarding storing collaborative documents, accounts, and etc.  As such, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL SHEN/Examiner, Art Unit 2171                                                                                                                                                                                         


/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171